 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   JIAME CALDERON, an individual and as           Case No. 1:17-cv-00040-BAM
     guardian ad litem for RC, a minor child;
11   MC, a minor child; and MC, a minor child,      ORDER SETTING TELEPHONIC STATUS
                                                    CONFERENCE
12                     Plaintiffs,
                                                    Date:       May 7, 2020
13          v.                                      Time:       10:00 AM
                                                    Dept:       8 (BAM)
14   UNITED STATES OF AMERICA;
     TULARE REGIONAL MEDICAL
15   CENTER; LUIS A. SANCHEZ, D.O., and
     DOES 1 through 25, inclusive,
16
                       Defendants.
17

18

19          On April 8, 2020, the Court held a pretrial conference in this action. Counsel Raymond

20   Chandler and James Hudgens appeared by telephone on behalf of Plaintiffs Jiame Calderon, an

21   individual and as guardian ad litem for, RC, a minor child; MC, a minor child; and MC, a minor

22   child (“Plaintiffs”). Counsel Jeffrey Lodge and Philip Scarborough, along with Lynn Ernce,

23   appeared by telephone on behalf of Defendant United States of America. Counsel Dennis Thelen

24   and Alan Mish appeared by telephone on behalf of Defendant Luis A. Sanchez, D.O.

25          This matter is currently set for trial on June 16, 2020. In light of the national, regional and

26   local public health emergency posed by the coronavirus (COVID-19) outbreak and evolving

27   measures to manage the spread of the virus and limit the potential for the illness and death it can

28   cause, the Court hereby sets a TELEPHONIC STATUS CONFERENCE on May 7, 2020, at
                                                      1
 1   10:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. The

 2   purpose of the conference is to address whether the trial shall proceed as currently scheduled

 3   based on circumstances presented by the COVID-19 outbreak. The parties shall appear at the

 4   conference by telephone with each party using the following dial-in number and access code:

 5   dial-in number 1-877-411-9748; access code 3219139. If the matter is subsequently converted

 6   to a videoconference, then the parties will be notified of the procedures for appearing at the

 7   videoconference.

 8
     IT IS SO ORDERED.
 9

10      Dated:    April 8, 2020                            /s/ Barbara   A. McAuliffe         _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
